Exhibit 10.4

 

EXECUTION VERSION

 

AMENDMENT AGREEMENT

 

Dated as of February 1, 2011

 

by and among

 

AMPHENOL FUNDING CORP.,
as Seller,

 

AMPHENOL CORPORATION,
as Servicer,

 

ATLANTIC ASSET SECURITIZATION LLC,
as Conduit Purchaser,

 

and

 

CRÉDIT AGRICOLE CORPORATE
AND INVESTMENT BANK
as Administrative Agent for the Purchasers
and Related Committed Purchaser

 

--------------------------------------------------------------------------------


 

This AMENDMENT AGREEMENT (this “Agreement”), dated as of February 1, 2011 (the
“Amendment Effective Date”), is by and among Amphenol Funding Corp., a Delaware
corporation, as Seller (“AFC”), Amphenol Corporation, a Delaware corporation, as
Servicer (“Amphenol”), Atlantic Asset Securitization LLC, a Delaware limited
liability company, as Conduit Purchaser (“Atlantic”), and Crédit Agricole
Corporate and Investment Bank, f/k/a Calyon New York Branch, a French banking
corporation, duly licensed under the laws of the State of New York, as
Administrative Agent for the Purchasers and as the sole Related Committed
Purchaser as of the date hereof (“Crédit Agricole”).

 

Reference is hereby made to that certain Receivables Purchase Agreement, dated
as of July 31, 2006 (as amended or otherwise modified, the “Receivables Purchase
Agreement”), among AFC, Amphenol, Atlantic and Crédit Agricole.

 

RECITALS

 

WHEREAS, the parties hereto entered into the Receivables Purchase Agreement,
pursuant to which AFC agreed to sell to Atlantic, as Conduit Purchaser,
undivided percentage ownership interests in the Pool Receivable Assets, as
defined in the Receivables Purchase Agreement, and Crédit Agricole, as Committed
Purchaser, agreed to purchase the Pool Receivables Assets upon Atlantic’s
refusal to so purchase and the satisfaction of certain conditions set forth in
the Receivables Purchase Agreement;

 

WHEREAS, the parties hereto wish to amend the Receivables Purchase Agreement to
provide for the establishment of the Term-Out Accounts and certain other
matters, as herein set forth;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I
DEFINED TERMS

 

SECTION 1.1  Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Receivables Purchase Agreement.

 

ARTICLE II
AMENDMENTS TO THE AFFECTED DOCUMENTS

 

SECTION 2.1  Amendments to Receivables Purchase Agreement.

 

(a)           Section 1.12 of the Receivables Purchase Agreement is hereby
amended in its entirety to read as follows:

 

“Section 1.12.        Termination Date; Term-Out Accounts.

 

(a)           Extension of Termination Date.  The Seller may request the
extension of any Related Committed Purchaser’s Commitment Expiry Date for an
additional three hundred and sixty four (364) days from time to time by
providing

 

--------------------------------------------------------------------------------


 

the Administrative Agent with a written request for such extension no fewer than
sixty (60) days prior to such Related Committed Purchaser’s Commitment Expiry
Date then in effect.  The Administrative Agent shall provide written notice to
the Seller on or prior to the thirtieth (30th) day (the “Consent Date”) before
the applicable Related Committed Purchaser’s Commitment Expiry Date then in
effect of its desire to extend (any such Committed Purchaser an “Extending
Committed Purchaser”) or not to so extend such date (any such Committed
Purchaser a “Non-Extending Committed Purchaser”); provided, however, that
notwithstanding anything to the contrary herein, failure to provide such notice
shall be deemed to be a refusal by such Related Committed Purchaser to so extend
its Commitment Expiry Date.  If Related Committed Purchasers holding less than
100% of the aggregate Commitment of all Commitments consent to such extension,
then at the direction of the Seller, in its sole discretion, the Purchase Limit
may be reduced to an amount equal to the aggregate of the Commitments of all
Related Committed Purchasers other than the Non-Extending Committed Purchasers. 
Notwithstanding any Non-Extending Committed Purchaser’s rejection of a request
to extend its Commitment or anything to the contrary in this Receivables
Purchase Agreement, the Commitment Expiry Date shall not occur with respect to
the other Related Committed Purchasers as a result of such Non-Extending
Committed Purchaser’s failure to agree to extend its Commitment Expiry Date and
shall not occur until the earlier to occur of (i) the date on which the Facility
Termination Date occurs pursuant to Section 2.2, (ii) the Commitment Expiry Date
set forth in the Seller’s request to extend the Commitment Expiry Date
(provided, however, that the Commitment Expiry Date shall not be extended beyond
the Facility Termination Date), and (iii) the end of the Term-Out Period.

 

(b)           Term-Out Period Deposits. By 11:00 a.m. (New York time) on the
Commitment Expiry Date, each Non-Extending Committed Purchaser (other than those
Non-Extending Committed Purchasers for which, at the option of the Seller, there
has been a reduction of its related Commitment to zero as described in
Section 1.12(a) above) shall, subject to the satisfaction of the applicable
conditions set forth in Section 3 of Exhibit II, (A) establish such
Non-Extending Committed Purchaser’s Term-Out Period Account and (B) make a
Term-Out Period Deposit by depositing, in same day funds to such Non-Extending
Committed Purchaser’s Term-Out Period Account, an amount equal to such
Non-Extending Committed Purchaser’s full Commitment (i.e., notwithstanding any
previous Purchases) as of such date.  The Non-Extending Committed Purchaser
shall direct the investment of the amounts on deposit in such Non-Extending
Committed Purchaser’s Term-Out Period Account, and the proceeds of such
investments, in Permitted Investments (it being understood that the full amount
deposited by any such Non-Extending Committed Purchaser shall at all times be
available for withdrawal from such Term-Out Deposit Account in accordance with
the terms of this Receivables Purchase Agreement).  For the avoidance of doubt,
in the event that the conditions set forth in Section 3 of Exhibit II are not
satisfied on the Commitment Expiry Date, no Non-Extending Committed Purchaser
shall be required to establish a Term-Out Period Account.

 

2

--------------------------------------------------------------------------------


 

(c)           Term-Out Period Account Funded Purchases.  No later than 12:00
noon (New York time), on the Commitment Expiry Date on which any Non-Extending
Committed Purchaser makes the initial deposit into the related Term-Out Period
Accounts in accordance with Section 1.12(b), the Administrative Agent will
withdraw from such Non-Extending Committed Purchaser’s Term-Out Period Account
an amount equal to such Non-Extending Committed Purchaser’s share of the
Aggregate Investment and cause such funds to be immediately applied to purchase
the Investments of the Conduit Purchaser (or Related Committed Purchaser or
Liquidity Provider, if applicable).  During the Term-Out Period, all additional
Purchases to be made by any Non-Extending Committed Purchaser pursuant to
Section 1.1 shall be made by such Non-Extending Committed Purchaser by
withdrawing funds from such Non-Extending Committed Purchaser’s Term-Out Period
Account.  Section 1.2 shall be applicable in respect of Term-Out Period Account
Funded Purchases.

 

(d)           Maturity.  All Term-Out Period Deposits shall be due and payable
in full on the Facility Termination Date.

 

(e)           Use of Proceeds; Security Interest in Term-Out Period Account. 
The Seller hereby agrees that (i) amounts withdrawn from each Term-Out Period
Account shall be used solely for the purpose of funding Purchases from time to
time and (ii) the making of any Purchases from any Term-Out Period Account shall
be subject to satisfaction of the applicable conditions set forth in Section 2
of Exhibit II.  The Seller hereby grants to each Non-Extending Committed
Purchaser a security interest in such Non-Extending Committed Purchaser’s
Term-Out Period Account, all funds from time to time credited to the Term-Out
Period Account, all financial assets (including, without limitation, Permitted
Investments) from time to time acquired with any such funds or otherwise
credited to the Term-Out Period Account, all interest, dividends, cash,
instruments and other investment property from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
funds or such financial assets, and all proceeds of, collateral for, and
supporting obligations relating to any and all of the foregoing.  The grant of a
security interest by the Seller to each such Non-Extending Committed Purchaser
pursuant to this Section secures the payment of the Seller’s obligation to repay
the Term-Out Period Deposits, and to pay interest thereon, pursuant to the terms
of this Credit Agreement.

 

(f)            Payments during the Term-Out Period.  Notwithstanding anything
herein to the contrary, all payments of Collections with respect to any Term-Out
Period Account Funded Purchases distributed and applied pursuant to Section 1.5
during the Term-Out Period, other than payments of Yield, fees, expenses and
Indemnified Amounts, shall be made to the related Term-Out Period Account and be
part of the related Term-Out Period Deposit of the related Non-Extending
Committed Purchaser, and all other payments (including Yield, Fees, and, to the
extent such amounts are payable under Section 1.4(a), expenses and Indemnified

 

3

--------------------------------------------------------------------------------


 

Amounts) shall be remitted to the Concentration Account to be held and paid out
pursuant to Section 1.4(a).

 

(g)           Earnings in Term-Out Period Accounts.  Earnings on any Permitted
Investments in a Term-Out Period Account shall be retained by or paid to the
applicable Non-Extending Committed Purchaser.  Such Non-Extending Committed
Purchaser shall also be entitled to payment from the Seller of the Unused Fee as
described in the Fee Letter in all respects with respect to amounts on deposit
in the Term-Out Period Account.  Such Non-Extending Committed Purchaser shall
also be entitled to payment of Yield on all Term-Out Period Account Funded
Purchases but shall not be entitled to payment of Yield on any amounts while
such amounts are retained in the Term-Out Period Account.  Upon the occurrence
of the Facility Termination Date, amounts on deposit in each Term-Out Period
Account shall be withdrawn by and repaid to the applicable Non-Extending
Committed Purchaser as repayment of the related Term-Out Period Deposit.”

 

(b)           Section 6.3 of the Receivables Purchase Agreement is hereby
amended by adding a new clause (g) at the end thereof to read as follows:

 

“(g)         Nothing in this Section 6.3 or any other provision in this
Agreement to the contrary shall restrict an assignment or other transfer of any
Purchase or Investment or portion thereof, or a participating interest in any
Purchase or Investment or portion thereof, by any Purchaser to a Federal Reserve
Bank (provided, for the avoidance of doubt, that no Commitment or any portion
thereof may be assigned except in compliance with Section 6.03(c)), but no such
assignment to a Federal reserve Bank shall release the assigning Purchaser from
its obligations hereunder.”

 

(c)           The definition of “Yield” in Exhibit I to the Receivables Purchase
Agreement is hereby amended by restating clause (b) therein in its entirety to
read as follows:

 

“(b)         for each day during such Fixed Period to the extent such Purchased
Interest (i) will be funded on such day by the Conduit Purchaser under the
Liquidity Facility, (ii) has been purchased by the Liquidity Agent as agent for
the Liquidity Banks, or (iii) is funded out of a Term-Out Period Account, the
Alternate Rate;”

 

(d)           The following definitions are hereby added to Exhibit I to the
Receivables Purchase Agreement in the appropriate alphabetic sequence:

 

“Non-Extending Committed Purchaser” means any Related Committed Purchaser that
does not consent to a request to extend its Commitment Expiry Date pursuant to
Section 1.12(a) of the Receivables Purchase Agreement.

 

“Term-Out Period” means, with respect to any Non-Extending Committed Purchaser,
the period commencing on the date, if any, on which such Non-Renewing Purchaser
establishes its Term-Out Period Account and makes the

 

4

--------------------------------------------------------------------------------


 

initial deposit therein pursuant to Section 1.12(b) of the Receivables Purchase
Agreement and ending on the Facility Termination Date.

 

“Term-Out Period Account” means, for any Related Committed Purchaser, the
Term-Out Period Account in the name of the Seller maintained by such Related
Committed Purchaser during the Term-Out Period, if any, and under the control
and dominion of such Related Committed Purchaser, to secure the Seller’s
obligation to repay the Term-Out Period Deposit made by the Related Committed
Purchaser.

 

“Term-Out Period Account Funded Purchase” means any Purchase made by a Related
Committed Purchaser which is funded by a withdrawal from such Related Committed
Purchaser’s Term-Out Period Account.

 

“Term-Out Period Deposit” shall mean, as of any date of determination in respect
of any Related Committed Purchaser, the amount deposited by such Related
Committed Purchaser into such Related Committed Purchaser’s Term-Out Period
Account pursuant to Section 1.12(b) of the Receivables Purchase Agreement, minus
any Term-Out Period Account Funded Purchases made by such Related Committed
Purchaser, plus any Collections that are paid to such Term-Out Period Account. 
The term “Term-Out Period Deposit” does not include any Term-Out Period Account
Funded Purchase.

 

(e)           Clause 2(c)(v) of Exhibit II to the Receivables Purchase Agreement
is hereby restated in its entirety to read as follows:

 

“(v)         the Facility Termination Date shall not have occurred, and either

 

(i) at least one Related Committed Purchaser shall have a Commitment in full
force and effect, or

 

(ii) at least one Term-Out Period Account shall have been established and
funded, and the Term-Out Period Deposit shall not have been repaid to the
applicable Related Committed Purchaser.”

 

(f)            A new Section 3 is hereby added at the end of Exhibit II to the
Receivables Purchase Agreement to read as follows:

 

“3.           Conditions Precedent to Funding the Term-Out Period Account. Any
Related Committed Purchaser’s obligation to fund its Term-Out Period Account in
accordance with Section 1.12(b) hereunder shall be subject to the conditions
precedent that, on the date on which such Term-Out Period Account is funded:

 

(a)           the following statements shall be true (and acceptance of the
proceeds of such funding of the Term-Out Period Account shall be deemed a
representation and warranty by the Seller and the Servicer that such statements
are then true):

 

5

--------------------------------------------------------------------------------


 

(i)            no event has occurred and is continuing that constitutes a
Termination Event or an Unmatured Termination Event;

 

(ii)           the Facility Termination Date shall not have occurred; and

 

(iii)          the representations and warranties set forth in Sections
1(a)-(d) of Exhibit III to the Agreement are true and correct in all material
respects on and as of the date of such purchase or reinvestment as though made
on and as of such date and shall be deemed to have been made on such date; and

 

(b)           the Seller, the Administrative Agent, the Related Committed
Purchaser and Crédit Agricole Corporate and Investment Bank, as account bank,
shall have entered into a written agreement setting forth that the account bank
will only accept instructions with respect to the Term-Out Period Account from
the Administrative Agent without further action from the Seller, and that the
Seller will have no right to direct the disposition of funds in the Term-Out
Period Account.

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS

 

SECTION 3.1  Amendment Effective Date.  This Agreement and the provisions
contained herein shall become effective as of the date hereof, provided that
Crédit Agricole shall have, in form and substance satisfactory to it, received
an original counterpart (or counterparts) of this Agreement executed by each of
the parties hereto.

 

ARTICLE IV
NOTICE, CONFIRMATION, ACKNOWLEDGEMENT,
RELEASE AND REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1  Notice.  Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby.  Each party hereto hereby waives any notice requirement contained in the
Transaction Documents with respect to the execution of this Agreement.

 

SECTION 4.2  Confirmation of the Subject Documents.  The parties hereto each
hereby acknowledge and agree that, except as herein expressly amended, the
Receivables Purchase Agreement and each other Transaction Document are each
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with their respective  terms.

 

SECTION 4.3  Representations and Warranties.  By its signature hereto, each
party hereto hereby represents and warrants that, before and after giving effect
to this Agreement, as follows:

 

6

--------------------------------------------------------------------------------


 

(a)           Its representations and warranties set forth in the Transaction
Documents (as amended hereby) are true and correct as if made on the date
hereof, except to the extent they expressly relate to an earlier date, and
except for matters that have been disclosed to Crédit Agricole in writing; and

 

(b)           No Termination Event (as defined in the Receivables Purchase
Agreement) has occurred and is continuing.

 

ARTICLE V
MISCELLANEOUS

 

SECTION 5.1  GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

 

SECTION 5.2  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original, and all of which, when taken together, shall constitute one and the
same agreement.

 

SECTION 5.3  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

SECTION 5.4  Entire Agreement.  This Agreement, the Receivables Purchase
Agreement, as amended by this Agreement, and the other Transaction Documents, as
amended by this Agreement, embody the entire agreement and understanding of the
parties hereto and supersede any and all prior agreements, arrangements and
understandings relating to the matters provided for herein.

 

SECTION 5.5  Headings.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation hereof or
thereof.

 

SECTION 5.6  Severability.  If any provision of this Agreement, or the
application thereof to any party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole

 

7

--------------------------------------------------------------------------------


 

or in part) for any reason (in any jurisdiction), the remaining terms of this
Agreement, modified by the deletion of the unenforceable, invalid or illegal
portion (in any relevant jurisdiction), will continue in full force and effect,
and such unenforceability, invalidity or illegality will not otherwise affect
the enforceability, validity or legality of the remaining terms of this
Agreement so long as this Agreement, as so modified, continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the deletion of such portion of this Agreement will
not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

SECTION 5.7  SUBMISSION TO JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
SERVICE MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------